DETAILED ACTION
Claims 1 through 17 originally filed 17 July 2020. Claims 1 through 17 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claimed material "AlxGa1-xAs1-yPy" is interpreted as generically referring to a material generally corresponding to the formula AlGaAsP. Further, the material formula AlGaAsP is interpreted as a variable material formula that encompasses and is read upon by any of the compounds AlAs, AlP, GaAs, GaP, AlGaAs, AlGaP, AlAsP, GaAsP, or AlGaAsP. Additionally, in light of the manner in which the general formula "AlxGa1-xAs1-yPy" is employed within the claims, all claimed limitations on values for "x" and "y" are interpreted as limiting only to the value these variables take within a given layer rather than limiting the material formula. For example and with reference to claim 2, the range given for values of "y" in relation to the low refractive index layers are interpreted as limiting only the values of "y" within the low index layers and are not interpreted as limiting values of "y" for the high index layers.

Claim Objections
Claim 17 objected to because of the following informalities: 

Claim 17 is objected to for improper formatting regarding the material formula "AlxGa1-xAs1-yPy". This expression does not conform to standard formula representation because the concentration variables are in line with the elements rather than presented as subscripts. The concentration variables should be replaced with subscripts.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 8 through 12, and 14 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, this claim requires both the high refractive index layers and the low refractive index layers to both be composed of "AlxGa1-xAs1-yPy". However, inclusion of the variables "x" and "y" carries the implication these values are consistent throughout the claim. This implication is impossible because use of the same material for both the high and low refractive index layer would result in these layers having the same refractive index. It is improper for the same variable to have different values within a single claim. As such, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this all limitations relating to the variables "x" and "y" will be interpreted as limiting values of these variables for a given layer rather than limiting the material designated by the formula "AlxGa1-xAs1-yPy".

Regarding claim 5, this claim requires both the high refractive index layers and the low refractive index layers to both be composed of "AlxGa1-xAs1-yPy". However, inclusion of the variables "x" and "y" carries the implication these values are consistent throughout the claim. This implication is impossible because use of the same material for both the high and low refractive index layer would result in these layers having the same refractive index. It is improper for the same variable to have different values within a single claim. As such, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this all limitations relating to the variables "x" and "y" will be interpreted as limiting values of these variables for a given layer rather than limiting the material designated by the formula "AlxGa1-xAs1-yPy".

Regarding claim 8, this claim requires both the high refractive index layers and the low refractive index layers to both be composed of "AlxGa1-xAs1-yPy". However, inclusion of the variables "x" and "y" carries the implication these values are consistent throughout the claim. This implication is impossible because use of the same material for both the high and low refractive index layer would result in these layers having the same refractive index. It is improper for the same variable to have different values within a single claim. As such, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this all limitations relating to the variables "x" and "y" will be interpreted as limiting values of these variables for a given layer rather than limiting the material designated by the formula "AlxGa1-xAs1-yPy".

Regarding claim 9, this claim requires both the high refractive index layers and the low refractive index layers to both be composed of "AlxGa1-xAs1-yPy". However, inclusion of the variables "x" and "y" carries the implication these values are consistent throughout the claim. This implication is impossible because use of the same material for both the high and low refractive index layer would result in these layers having the same refractive index. It is improper for the same variable to have different values within a single claim. As such, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this all limitations relating to the variables "x" and "y" will be interpreted as limiting values of these variables for a given layer rather than limiting the material designated by the formula "AlxGa1-xAs1-yPy".

Regarding claims 10 through 12, each of these claims depend properly from claim 9 and inherit all limitations thereof. As such, these claims are also deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, these claims will also be interpreted as noted above regarding claim 9.

Regarding claim 11, this claim requires the material "AlxGa1-xAs" to be a different material than "AlxGa1-xAs1-yPy". However, these materials are the same for all values of "y" equal to zero. Since the claims do not restrict "y" from equaling zero, this claim encompasses a self-contradictory arrangement. Since this claim encompasses a self-contradictory arrangement, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, the self-contradictory arrangement will be ignored.

Regarding claim 14, this claim requires a graded composition comprised of a material of either "AlxGa1-xAs" or "AlxGa1-xAs1-yPy". However, inclusion of the variables "x" and "y" carries the implication these values are consistent throughout the claim. This implication is impossible because the bandgap graded layer is graded rather than exhibiting a constant material composition. It is improper for the same variable to have different values within a single claim. As such, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this all limitations relating to the variables "x" and "y" will be interpreted as limiting values of these variables for a given portion of a layer rather than limiting the material designated by the formula "AlxGa1-xAs1-yPy".

Claims 1, 3, 5, 6, 8 through 10, 13, and 14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anami (JP Pub. 2006-310534).

Regarding claim 1, Anami discloses, "An AlGaAsP layer with compressive strain" (p. [0083] and Fig. 6, pt. 221).  "A GaAs substrate" (p. [0078] and Fig. 6, pt. 21).  "A lower distributed Bragg reflector (DBR) layer" (p. [0078] and Fig. 6, pt. 22).  "A lower spacer layer" (p. [0080] and Fig. 6, pt. 23).  "An active region" (p. [0080] and Fig. 6, pt. 24).  "An upper spacer layer" (p. [0080] and Fig. 6, pt. 25).  "An upper DBR layer" (p. [0080] and Fig. 6, pt. 27).  "Wherein the lower DBR layer and the lower spacer layer are disposed above the GaAs substrate and below the active region" (Fig. 6, pts. 21, 22, 23, and 24).  "The upper DBR layer and the upper spacer layer are disposed above the active region" (Fig. 6, pts. 24, 25, and 27).  "The lower DBR layer comprises a plurality of low refractive index layers and a plurality of high refractive index layers" (p. [0078] and Fig. 6, pts. 221 and 223).  "The upper DBR layer comprises a plurality of low refractive index layers and a plurality of high refractive index layers" (p. [0079] and Fig. 6, pts. 271 and 273).  "Wherein the upper DBR layer, the upper spacer layer, the lower spacer layer or the lower DBR layer contains AlxGa1-xAs1-yPy, wherein 0<x≤1" (p. [0083] and Fig. 6, pt. 221).  "Wherein at room temperature, a lattice constant of AlxGa1-xAs1-yPy is greater than that of the GaAs substrate" (p. [0083] and Fig. 6, pt. 221).  

Regarding claim 3, Anami discloses, "Wherein when the lower DBR layer is an N-type DBR layer, the upper DBR layer at least comprises a P-type DBR layer or at least comprises a P-type DBR layer and an N-type DBR layer" (p. [0078], [0079], and Fig. 6, pts. 22 and 27, where silicon is an n-type dopant and carbon is a p-type dopant in this context).  "The N-type DBR layer of the lower DBR layer, the P-type DBR layer of the upper DBR layer or the N-type DBR layer of the upper DBR layer comprises AlxGa1-xAs1-yPy" (p. [0078], [0079], and Fig. 6, pts. 22 and 27).  

Regarding claim 5, Anami discloses, "Wherein the plurality of low refractive index layers in the upper DBR layer or the lower DBR layer comprises AlxGa1-xAs1-yPy, and/or the plurality of high refractive index layers in the upper DBR layer or the lower DBR layer comprises AlxGa1-xAs1-yPy" (p. [0078] and Fig. 6, pt. 22).  

Regarding claim 6, Anami discloses, "Wherein the plurality of low refractive index layer comprises AlxGa1-xAs1-yPy, wherein 0.7≤x≤1" (p. [0078] and Fig. 6, pt. 221).  

Regarding claim 8, Anami discloses, "Wherein the plurality of low refractive index layer comprising AlxGa1-xAs1-yPy and/or the plurality of high refractive index layer comprising AlxGa1-xAs1-yPy include(s) a material uniform region" (p. [0078] and Fig. 6, pt. 221).  "A phosphorus composition in the material uniform region is approximately uniform" (p. [0078] and Fig. 6, pt. 221).  

Regarding claim 9, Anami discloses, "Wherein the plurality of low refractive index layer comprising AlxGa1-xAs1-yPy and/or the plurality of high refractive index layer comprising AlxGa1-xAs1-yPy include(s) a material non-uniform region" (p. [0078] and Fig. 6, pts. 221 and 222, where layers 221 and 222 jointly form a graded layer).  

Regarding claim 10, Anami discloses, "Wherein the material non-uniform region further includes an aluminum-containing material different from AlxGa1-xAs1-yPy" (p. [0078] and Fig. 6, pts. 221 and 222, where the material of layer 222 is different from the material of layer 221).  

Regarding claim 13, Anami discloses, "An bandgap graded layer" (p. [0067], [0078], and Fig. 6, pt. 222, where layer 222 is an implementation of layer 15 within the context of the embodiment shown in Figure 6).  "Wherein the bandgap graded layer is disposed between a pair of a low refractive index layer and a high refractive index layer" (p. [0078] and Fig. 6, pts. 221, 222, and 223).  "The bandgap graded layer comprises a plurality of bandgaps" (p. [0067], [0078], and Fig. 6, pt. 222, where a smooth transition within layer 222 requires multiple bandgaps to be present).  "The plurality of bandgaps of the bandgap graded layer will gradually increase or decrease" (p. [0067], [0078], and Fig. 6, pt. 222).  "One of the plurality of bandgaps of the bandgap graded layer close to the high refractive index layer is relatively small" (p. [0067], [0078], and Fig. 6, pt. 222, where layer 222 smoothly connects the bands of layers 221 and 223).  "One of the plurality of bandgaps of the bandgap graded layer close to the low refractive index layer is relatively large" (p. [0067], [0078], and Fig. 6, pt. 222, where layer 222 smoothly connects the bands of layers 221 and 223).  

Regarding claim 14, Anami discloses, "Wherein the bandgap graded layer comprises AlxGa1-xAs or AlxGa1-xAs1-yPy" (p. [0067], [0078], and Fig. 6, pt. 222).  

Claims 2, 4, 7, 11, and 12 rejected under 35 U.S.C. 103 as being unpatentable over Anami.

Regarding claim 2, Anami discloses, "Wherein a phosphorus composition in AlxGa1-xAs1-yPy of the plurality of low refractive index layers is 0<y≤0.03" (p. [0078]).  Anami does not explicitly disclose, "A phosphorus composition in AlxGa1-xAs1-yPy of the plurality high refractive index layers is 0<y≤0.015."  The examiner takes Official Notice of the fact that it was known in the art to adjust the composition of III-V layers so as to achieve desired structural effects based on lattice constant and desired optical effects based on band gap. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the material composition of this layer so as to adjust the lattice constant and bandgap of the layer and thereby adjust how this layer interacts with adjacent layers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 4, Anami does not explicitly disclose, "Wherein when the lower DBR layer is a P-type DBR layer, the upper DBR layer at least comprises an N-type DBR layer or at least comprises an N-type DBR layer and a P-type DBR layer."  "The P-type DBR layer of the lower DBR layer, the N-type DBR layer of the upper DBR layer or the P-type DBR layer of the upper DBR layer comprises AlxGa1-xAs1-yPy."  The examiner takes Official Notice of the fact that it was known in the art that the arrangement of n-doped and p-doped layers in a VCSEL may be reversed flip the orientation of the laser relative to the growth substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the doping profile of the prior art device, since reversing the doping profile is a means of flipping the orientation of the device relative to the substrate.

Regarding claim 7, Anami does not explicitly disclose, "Wherein the plurality of high refractive index layer comprises AlxGa1-xAs1-yPy, wherein 0<x≤0.5."  The examiner takes Official Notice of the fact that it was known in the art to adjust the composition of III-V layers so as to achieve desired structural effects based on lattice constant and desired optical effects based on band gap. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the material composition of this layer so as to adjust the lattice constant and bandgap of the layer and thereby adjust how this layer interacts with adjacent layers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 11, Anami does not explicitly disclose, "Wherein the aluminum-containing material different from AlxGa1-xAs1-yPy is AlxGa1-xAs."  The examiner takes Official Notice of the fact that it was known in the art to adjust the composition of III-V layers so as to achieve desired structural effects based on lattice constant and desired optical effects based on band gap. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to alter the constituent materials of this layer so as to adjust the structural or electrical properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 12, Anami discloses, "Wherein the material non-uniform region comprises a plurality of portions" (p. [0078] and Fig. 6, pts. 221 and 222, where layers 221 and 222 jointly form a graded layer).  Anami does not explicitly disclose, "The phosphorus composition between at least two portions of the plurality of portions is different."  The examiner takes Official Notice of the fact that it was known in the art to adjust the composition of III-V layers so as to achieve desired structural effects based on lattice constant and desired optical effects based on band gap. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to alter the constituent materials of this layer so as to adjust the structural or electrical properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 15 through 17 rejected under 35 U.S.C. 103 as being unpatentable over Anami in view of Jewell et al. (Jewell, US Patent 5,719,894).

Regarding claim 15, Anami does not explicitly disclose, "Wherein the active region comprises a plurality of active layers."  Jewell discloses, "Wherein the active region comprises a plurality of active layers" (col. 22, lines 22-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anami with the teachings of Jewell.  In view of the teachings of Anami regarding a VCSEL with strain compensation and an active region, the alternate construction of the active region as a strain compensated multiple quantum well arrangement as taught by Jewell would enhance the teachings of Anami by allowing for the active region to also include strain compensation and thereby improve the efficiency of the active layers.

Regarding claim 16, Anami does not explicitly disclose, "Wherein the VCSEL further comprises an inner spacer layer."  "The inner spacer layer disposed between two active layers."  Jewell discloses, "Wherein the VCSEL further comprises an inner spacer layer" (col. 22, lines 22-33).  "The inner spacer layer disposed between two active layers" (col. 22, lines 22-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anami with the teachings of Jewell for the reasons provided above regarding claim 15.  
The combination of Anami and Jewell does not explicitly disclose, "The inner spacer layer comprises AlxGa1-xAs1-yPy, wherein 0<x≤1."  The examiner takes Official Notice of the fact that it was known in the art to adjust the composition of III-V layers so as to achieve desired structural effects based on lattice constant and desired optical effects based on band gap. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to alter the constituent materials of this layer so as to adjust the structural or electrical properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 17, Anami discloses, "Wherein a lattice constant of AlxGa1-xAs1-yPy at room temperature is greater than that of the GaAs substrate" (p. [0083] and Fig. 6, pt. 221).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato et al. (Sato, US Pub. 2002/0074631) is cited for teaching a VCSEL in which a specific strain compensation layer is included so as to prevent defects from damaging the active region.
Deng et al. (Deng, US Pub. 2002/0154675) is cited for teaching a VCSEL in which a strain compensation layer is included to prevent strain effects from an oxide aperture from damaging the active region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828